Citation Nr: 1016022	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound. 

2.  Entitlement to special home adaptation or specially 
adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse





ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
February 1972. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2008 and April 2009 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound and 
entitlement to special home adaptation or specially adapted 
housing.  Timely appeals were noted from those decisions.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on January 19, 2010.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

Special monthly compensation (SMC) is payable at a specified 
rate if the Veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A Veteran will be considered to be in need 
of regular aid and attendance if he is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; if the Veteran is a patient in a nursing 
home because of mental or physical incapacity; or if the 
evidence establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.351(b).

The record does not reflect, and the Veteran does not 
contend, that he is permanently bedridden as a result of his 
service-connected disabilities.  Instead, he asserts that the 
evidence establishes a factual need for aid and attendance.  
In determining the need for regular aid and attendance, the 
following are to be considered: inability of a claimant to 
dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed him or herself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect a claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a).

During his January 2010 hearing testimony, the Veteran stated 
that he could not dress himself, bathe, feed himself, or 
attend to the wants of nature without the assistance of his 
spouse.  A February 2009 aid and attendance examination did 
not comment on any of these limitations, stating only that 
the Veteran used assistive devices to walk and that he was 
able to sit in a recliner.  It included diagnoses of 
impingement of the supraspinatus muscle and tendon, glaucoma, 
and degenerative joint disease of the lumbar spine, but did 
not mention any service-connected disabilities.  A new VA 
examination should be scheduled upon remand to determine 
whether the evidence establishes a factual need for aid and 
attendance due solely to service-connected disabilities.  

With regard to the Veteran's claim for specially adapted 
housing, the evidence must establish permanent and total 
service-connected disability due to: 1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 2) blindness in both eyes, having only light perception, 
plus the loss of use of one lower extremity; or 3) the loss, 
or loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a (b).

There is no question but that the Veteran has partial 
impairment of his extremities as a result of service-
connected residuals of a cervical spine fracture.  Records 
from Walter Reed Medical Center, dated December 1971, reflect 
"incomplete" paralysis of the lower radicular group, 
incomplete paralysis of the sciatic nerve bilaterally, and 
incomplete paralysis of the femoral nerve bilaterally.  The 
Veteran was ambulatory upon his discharge from Walter Reed; 
in recent years, however, he has employed various assistive 
devices, including a walker, scooter, and cane, for 
ambulation.  A February 2009 VA examination indicated that 
the Veteran's restrictions of the bilateral lower extremities 
were said to be due to degenerative joint disease L4-5 and 
L3-4, for which the Veteran is not service-connected.  A VA 
examination is therefore necessary upon remand to determine 
the precise nature and etiology of the impairments of the 
Veteran's lower extremities.

During his January 2010 hearing, the Veteran testified that 
he has loss of use of both of his hands.  Specifically, he 
stated that his service-connected spinal cord injury caused 
decreased grip strength in his hands, and that he needs 
assistance with cooking, bathing, feeding himself, dressing 
himself, and attending to the wants of nature.   A loss of 
use of the hands may entitle the Veteran to eligibility for a 
special home adaptation grant even if entitlement to 
specially adapted housing is not shown; thus, the examination 
upon remand should also evaluate the level of impairment of 
the Veteran's hands caused by his service-connected spinal 
cord injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the effect his 
service-connected residuals of cord injury 
affecting the right hand, left arm and 
hand, and lower legs; aphakia of the left 
eye; residuals of a shell fragment wound 
of the left lung, abdomen (status-post 
laparotomy) and left lower leg; residuals 
of a fractured left rib; perforation of 
the tympanic membranes; and facial scar 
have on his ability to function.  The 
examiner is requested to provide an 
evaluation of the Veteran's service-
connected disabilities on his capability 
for self care in his home.  

The examiner should reconcile any opinion 
with the February 2009 examination report, 
the outpatient treatment records from VAMC 
Nashville dating from 2008 to 2009, and 
the Veteran's hearing testimony.  The 
examiner is asked to consider the 
Veteran's lay statements as to the 
severity of his service-connected 
disabilities and reconcile them with the 
findings on examination.  

The examiner's assessment should include 
an evaluation of such conditions as: the 
ability or inability of the Veteran to 
dress or undress himself or to keep 
himself ordinarily clean and presentable; 
ability or inability to attend to the 
wants of nature; or any incapacity, 
physical or mental, which requires care or 
assistance on a regular basis to protect 
the Veteran from hazards or dangers 
incident to his daily environment.  

The examiner should determine whether 
service-connected disabilities result in: 

(a) The loss or loss of use of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; 
    
(b) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; 

(c) The loss or loss of use of one 
lower extremity  together with 
residuals of organic disease or injury 
or the loss or loss of use of one upper 
extremity that so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 

(d) The loss or loss of use of both 
upper extremities such as to preclude 
the use of arms at or above the elbows.  

The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  

The examiner should also determine if 
the Veteran is:  (1) blind in both eyes 
with 5/200 visual acuity or less, or 
(2) has the anatomical loss or loss of 
use of both hands, as the result of a 
service-connected disability.

Loss of use of a foot or a hand will be 
held to exist when no effective function 
remains other than that which would be 
equally well served by an amputation stump 
at the site of election below elbow or 
knee with use of a suitable prosthetic 
appliance.  The determination should be 
made on the basis of the actual remaining 
function o the hand or foot, whether the 
acts of grasping, manipulation, etc., in 
the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, 
could be accomplished equally well by an 
amputation stump with prosthesis.  See 
38 C.F.R. § 4.63 (2009).  

The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed, and the rationale for 
all opinions must be provided. All 
indicated studies should be performed, and 
the examiner should comment on each of the 
criteria set forth above.  All findings 
should be reported in detail.  The 
rationale for any opinion expressed.  

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


